February 11, 2005


Mr. William C. Odeneal
Odeneal and Odeneal
4849 Greenville Ave., Suite 1540
Dallas, TX 75206
Mr. Patrick Thomas Mulry
Jones & Davis, L.L.P.
15851 Dallas Parkway,  Suite 1220
Addison, TX 75001

RE:   Case Number:  04-0043
      Court of Appeals Number:  05-02-01749-CV
      Trial Court Number:  DF-99-01694-U

Style:      SANDRA F. WHEELER
      v.
      DARRIN EDWARD GREEN

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |